Per Curiam.
Appellant was convicted in the municipal court of the city of Winona of violating an ordinance prohibiting the use of obscene language in a public place in the city. Upon appeal to the district court an order was made affirming the conviction, and she appeals. The language was used in a lecture to a large assemblage of women in a public hall in the city. The validity of the ordinance is not questioned. We sustain the finding of the courts below that appellant violated the ordinance. The fact that the language uttered may have been a quotation from some standard work on theology did not justify its use in a public assembly. What is printed may not bear repetition in all places and upon all occasions.
Affirmed.